Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meggiolaro et al (US 2012/0059273).

As per claim 1 Meggiolaro et al discloses: A non-transitory machine-readable medium comprising instructions executable by a processor of a computing device to { [0118] The PC portion of the application is implemented under the MATLAB.RTM. environment, including data acquisition from the EEG A/D converter, preprocessing, processing, and sending the commands to the PCTx module. The PC used in the experiment is a 2.2 GHz Core 2 Duo notebook. }: interpret a received first brain activity signal associated with a first body movement of four body movements { [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). }; perform a first action associated with controlling an input device based on the interpreted first signal { [0009], [0057]-[0059] }; responsive to the first action performance, interpret a received second brain activity signal associated with a second body movement of the four body movements { [0009], [0057]-[0059] }; and perform a second action associated with controlling the input device based on the interpreted second signal { [0009], [0057]-[0059] }, wherein the first and the second brain activity signals are received from a non-invasive electroencephalography (EEG) device.  { [0057] In another embodiment of the invention, being therefore, another of its objects, there is provided a device/apparatus for brain controlled functions comprising: means for non-invasively obtaining brain signals; an electroencephalograph (EEG); and means for transducing said signals into functional commands useful in several applications. }

As per claim 2 Meggiolaro et al discloses: The medium of claim 1, wherein the first body movement is an imagined body movement. { [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). These mental tasks were chosen due to their accentuated characteristics in brain activity, making them easy to correlate to a desired mobile robot action. }

As per claim 3 Meggiolaro et al discloses: The medium of claim 1, further comprising instructions executable to perform up to two additional actions associated with controlling the input device based on up to two additional subsequently received and interpreted brain activity signals. { [0009] , [0057] In another embodiment of the invention, being therefore, another of its objects, there is provided a device/apparatus for brain controlled functions comprising: means for non-invasively obtaining brain signals; an electroencephalograph (EEG); and means for transducing said signals into functional commands useful in several applications., [0058] & [0059]}

As per claim 4 Meggiolaro et al discloses: The medium of claim 1, wherein the input device is a keyboard or a mouse. { figure 8 Note: shown is a computer with a keyboard and mouse input }

As per claim 5 Meggiolaro et al discloses: The medium of claim 4, wherein the second action comprises selecting a group of keys located on the keyboard. { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }

As per claim 6 Meggiolaro et al discloses: The medium of claim 4, wherein the second action comprises selecting a set of mouse movements or mouse actions. { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }

As per claim 7 Meggiolaro et al discloses: The medium of claim 1, wherein the four movements comprise a right-hand movement, a left-hand movement, a tongue movement, and a leg movement. { [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). Note:  do to the nature of feet movement that includes leg movement }

As per claim 8 Meggiolaro et al discloses: A non-transitory machine-readable medium comprising instructions executable by a processor of a computing device to { [0118] The PC portion of the application is implemented under the MATLAB.RTM. environment, including data acquisition from the EEG A/D converter, preprocessing, processing, and sending the commands to the PCTx module. The PC used in the experiment is a 2.2 GHz Core 2 Duo notebook. }: map a first brain activity signal received from a non-invasive electroencephalography (EEG) device associated with a first of four body movements to control of an input device .  { [0057] In another embodiment of the invention, being therefore, another of its objects, there is provided a device/apparatus for brain controlled functions comprising: means for non-invasively obtaining brain signals; an electroencephalograph (EEG); and means for transducing said signals into functional commands useful in several applications. }, wherein the input device is a keyboard or a mouse { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }; responsive to the mapping of the received first brain activity signal to control of the keyboard, iteratively map subsequently received brain activity signals associated with the four body movements to control a group of keys of the keyboard associated with the subsequently received brain activity signals until a first desired output is reached, wherein the first desired output is reached in a threshold number of stages; and responsive to the mapping of the received first brain activity signal to control of the mouse, iteratively map subsequently received brain activity signals associated with the four body movements to control a set of mouse movements or mouse actions associated with the subsequently received brain activity signals until a second desired output is reached{ [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). }, wherein the second desired output is reached in the threshold number of stages.

As per claim 9 Meggiolaro et al discloses: The medium of claim 8, wherein the group of keys associated with the second brain activity signal comprises one of: letter keys A through H; letter keys I through P; letter keys Q through Y; and remaining keyboard keys.  { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice. Also note claim 9 recites ALL the keyboard keys available. [0057]-[0059] }

As per claim 10 Meggiolaro et al discloses: The medium of claim 8, wherein the set of mouse movements or mouse actions associated with the second brain activity signal comprises one of a plurality of directional movements and click actions associated with the mouse. { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }

As per claim 11 Meggiolaro et al discloses: The medium of claim 10, wherein the plurality of directional movements comprises movements of a particular distance of a cursor associated with the mouse. As per claim 10. Meggiolaro et al discloses: The medium of claim 8, wherein the set of mouse movements or mouse actions associated with the second brain activity signal comprises one of a plurality of directional movements and click actions associated with the mouse. { [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }

As per claim 12 Meggiolaro et al discloses: A non-transitory machine-readable medium comprising instructions executable by a processor of a computing device to: receive a brain activity signal from a non-invasive electroencephalography (EEG) device, wherein the brain activity signal represents one of four body movements, wherein the one of the four body movements is associated with a particular command { [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). }; map the brain activity signal to control an input device based on the particular command, wherein the input device is a keyboard or a mouse { figure 8, [0009] BCI applications include control of the elements in a computer-rendered environment such as cursor positioning Note: cursor positioning is accomplished on the computers via keyboard and mice [0057]-[0059] }; subsequently receive up to three brain activity signals representing up to three of the four body movements and associated with up to three particular commands { [0009], [0057]-[0059] }; responsive to the mapping of the received brain activity signal to control of the keyboard, map the up to three subsequently received brain activity signals to control groups of keys of the keyboard based on the up to three particular commands associated with the up to three of the four body movements { [0009], [0057]-[0059] }; and responsive to the mapping of the received brain activity signal to control a set of mouse movements or mouse actions, map the up to three subsequently received brain activity signals to control a set of mouse movements or mouse actions based on the up to three particular commands associated with the up to three body movements. { [0090], [0057] In another embodiment of the invention, being therefore, another of its objects, there is provided a device/apparatus for brain controlled functions comprising: means for non-invasively obtaining brain signals; an electroencephalograph (EEG); and means for transducing said signals into functional commands useful in several applications. [0057]-[0059] & [0095]}

As per claim 13 Meggiolaro et al discloses: The medium of claim 12, wherein the four body movements comprise a right-hand movement, a left-hand movement, a tongue movement, and a leg movement. { [0095] Once EEG signals have been preprocessed in the computer to generate feature vectors, they are classified (in the same computer) as one of the four chosen mental tasks: imaginary movement of the right arm (Right Movement, RM), left arm (Left Movement, LM), tongue (Up Movement, UM, which will be associated to the robot moving forward) and feet (Down Movement, DM, associated to stopping the robot). Note:  do to the nature of feet movement that includes leg movement }

As per claim 14 Meggiolaro et al discloses: The medium of claim 12, wherein the medium comprises random-access memory (RAM). {figure 8 & [0118] The PC portion of the application is implemented under the MATLAB.RTM. environment, including data acquisition from the EEG A/D converter, preprocessing, processing, and sending the commands to the PCTx module. The PC used in the experiment is a 2.2 GHz Core 2 Duo notebook. Note: inherent in a PC is RAM  }

As per claim 15 Meggiolaro et al discloses: The medium of claim 12, further comprising instructions executable to iteratively map the brain activity signal and the up to three subsequent brain activity signals until a desired output is reached. { [0090], [0057] In another embodiment of the invention, being therefore, another of its objects, there is provided a device/apparatus for brain controlled functions comprising: means for non-invasively obtaining brain signals; an electroencephalograph (EEG); and means for transducing said signals into functional commands useful in several applications. [0057]-[0059] & [0095]}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd